  8:19-cv-00222-RGK-PRSE Doc # 12 Filed: 06/02/20 Page 1 of 1 - Page ID # 44



                 IN THE UNITED STATES DISTRICT COURT
                     FOR THE DISTRICT OF NEBRASKA

AARON TIMMENS,

                   Plaintiff,                              8:19CV222

      vs.
                                               MEMORANDUM AND ORDER
SCOTT R. FRAKES,

                   Defendant.


      On April 16, 2020, the court ordered Plaintiff to file an amended com plaint
within 30 days or face dismissal of this action. To date, Plaintiff h as n ot filed an
amended complaint or taken any other action in this matter.

      IT IS THEREFORE ORDERED that: This matter is dismissed without
prejudice because Plaintiff failed to prosecute it diligently an d failed t o com ply
with this court’s orders. The court will enter judgment by a separate document.

      Dated this 2nd day of June, 2020.

                                              BY THE COURT:


                                              Richard G. Kopf
                                              Senior United States District Judge
